internal_revenue_service p o box cincinnati oh release number release date date date legend x dollar amount y name dear department of the treasury employer_identification_number contact person - id number contact telephone number vil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request one of your charitable purposes is relief of the poor and distressed and of the underprivileged you believe that the best way to accomplish this purpose is to provide indigent people with core necessities in order to help them become self-sufficient the purpose of your program is to implement a program of making educational grants to indigent persons you plan to give one scholarship per year to one exceptionally well-qualified individual the scholarship will be awarded annually until the recipient graduates from college at which time you will accept application_for the next scholarship letter catalog number 58263t the individuals eligible to apply for the scholarship include those who are indigent and cannot afford the cost of obtaining a college education you have not placed any restrictions on age nationality gender or other similar restrictions you will rely primarily on other charitable organizations especially charitable organizations that work with the indigent population to refer eligible_candidates you do not expect to receive more than five applications per year however you will accept applications from all sources you will evaluate applicants based solely on the following criteria a b financial need need will be determined based on the applicant’s overall financial situation you wish to benefit the truly indigent and expect that the scholarships will be awarded to recipients with annual gross_income of less than x dollars in addition you will consider other factors such as whether the applicant is eligible for assistance from the referring charity if any housing and other governmental benefits and other need-based educational scholarships ability to succeed in college scholarships will be awarded only to individuals who can demonstrate that they are likely to succeed in a college in the united_states in making this determination you will review the applicant’s prior transcripts and evidence of extracurricular activities c personal character and motivation you will evaluate each applicant’s character motivation ability and potential based on a personal interview your selection process will be non-biased applicants will be ranked on their financial need and ability to succeed in college and the scholarship will be awarded to the highest- ranked applicant that satisfies the eligibility criteria you will not accept applications from any person related to you or the y family you will determine whether the potential recipients meet the criteria based on documentation and other evidence of financial need and ability to succeed in college you will examine financial documentation necessary to substantiate that each applicant's annual gross_income is less than x dollars the selection committee will consist of your trustees you will describe the terms of the grant in a conditions will include the following letter to the recipient the terms and a the scholarship will pay for the costs of tuition and related educational expenses such as room and board books and supplies etc in an amount determined based on financial need all funds will be paid directly to the educational_institution no portion of the scholarship grant will be paid to the recipient b c the recipient will be required to provide quarterly reports to you including transcripts showing courses taken and grades received in addition the recipient letter catalog number 58263t will be required to provide a final report including a final transcript upon completion of the recipient’s study finally the recipient will be informed that you will have a representative periodically meet with officials of the educational_institution where the recipient is enrolled in order to review and discuss the recipient’s academic progress and financial needs the recipient will be required to accept the terms and conditions before any funds will be disbursed scholarship grants will be awarded to the recipient on an annual basis until the recipient completes his or her course of study but only as long as the recipient remains in good academic and disciplinary standing if the required reports are not provided timely you will withhold all further payments until the delinquent reports have been submitted if you determine that the recipient no longer meets the terms and conditions of the scholarship no further scholarships will be awarded and you will request refunds of any unused scholarship funds from the educational_institution you believe that a misuse of the scholarship funds is highly unlikely because the scholarship will be paid directly to the educational_institution however if you discover a misuse of the scholarship funds you will immediately cease ail further grants to the recipient and will take appropriate action to reclaim any misused funds you will maintain all records relating to individual scholarship including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each scholarship and establish that you undertook the supervision and investigation of the scholarship basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination_letter catalog number 58263t e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely holly o paz director exempt_organizations rulings and agreements letter catalog number 58263t
